Citation Nr: 1632451	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD), anxiety disorder, and depression.  


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for a low back pain and PTSD (also claimed as anxiety).  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran initially applied for service connection for PTSD.  In addition to his claim for PTSD, the record shows that the Veteran's mental health claim also raised service connection for anxiety disorder and depression.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD (also claimed as anxiety), under Clemons it can be broadened to include a claim for any acquired psychiatric disorder, to include anxiety disorder and depression.  As such, the Veteran's claim has been recharacterized on the title page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The competent and credible evidence fails to show that the Veteran's low back disorder, degenerative disc disease (DDD), is of service onset, manifested within one year of service discharge, or is otherwise related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service and lumbar spine DDD may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a June 2010 letter sent to the Veteran.  The letter fully addressed all notice elements in this matter.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  During the development of the claim decided herein, the Veteran's service treatment records (STRs) could not be located.  A Formal Finding of Unavailability was associated with the claims file in March 2011.  In cases where the veteran's service treatment records are unavailable through no fault of the veteran, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  The RO later located limited STRs and other information, and associated that evidence with the claims file.  

There were VA examinations/opinions obtained in May 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions were adequate.  The opinions were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners gave a rationale for the opinions they provided, relying on and citing to the records reviewed.  

The Veteran was offered a Board hearing in connection with this claim and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection-low back disorder 

The Veteran asserts that he has a low back disorder, based upon service incurrence.  He maintains that he was thrown against a railing in a tracked vehicle in spring 2000.  He maintains that he continues to have pain to this date.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis (DDD), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

STRs were unavailable in March 2011.  Later, limited STRs were found which show the Veteran was seen in December 2002 with back pain of 6 months' duration.  There was pain over the T12-L1 spinous process.  There was no history of trauma.  The diagnosis was mechanical low back pain.  

In August 2003, STRs showed the Veteran being seen one time on sick call during deployment.  He was seen for back pain at the time of the Post Deployment Health Assessment.  

In October 2003, a Report of Medical History indicated low back pain and stiffness after lifting something heavy in service.  There were no radicular symptoms.  He reported the symptoms still bothered him if he performed a lot of heavy lifting.  The Report of Medical Examination performed at that time showed low back pain.  A back exercise sheet was given.  

After service, VA outpatient treatment records showed that in May 2013, the Veteran was seen for interval concerns of acute and/or chronic low back pain.  During that month, he was provided TENS unit therapy.  X-ray findings showed L2-3 degenerative disc disease and normal thoracic spine series.  

From June 2014 to September 2014, the Veteran began physical therapy.  He reported that he was thrown against a railing in a tracked vehicle in Spring 2000.  His back locked when he bent over in active duty.  

The Veteran underwent a VA examination in May 2014.  The examiner indicated that at the time of the examination, he was employed full time as a reservation specialist working with rental vacation properties.  There was no prescribed bedrest or periods of incapacitation within the last 12 months.  He was independent in activities of daily living.  His posture was erect.  His gait was normal.  He walked without assistive devices.  It was reported that there was no injury or trauma of the back.  During his active service, there was one isolated visit for low back pain with diagnosis of mechanical low back pain.  No chronicity or continuity was shown.  There were no complaints or issues regarding the low back for the next 5 years after service.  The examiner stated that there was evidence of low back mechanical pain, that resolved, currently diagnosed mild DDD at L2-3, that was less likely than not related to military service.  The examiner opined that mechanical low back pain was not the same as lumbar spine DDD, which was very common in the normal population.  There was no medical nexus between mechanical low back pain and mid DDD diagnosed years later.  Disc degeneration progresses continually from age 20 onward and regularly reaching its full extent in old age; otherwise, degenerative changes also related to familial aggregation (genetics), and intrinsic disc loading (body weight compared with the size of the disc) that are predominant predictors of DDD.  

In October 2014, another VA examiner reviewed the Veteran's claims file, which now included limited STRs.  The October 2014 examiner opined that it was less likely as not that the Veteran's low back disorder was due to or the result of a one-time complaint of mechanical back disorder in service in 2003.  It was pointed out that the additional evidence did not change the previous medical opinion.  There was inservice mechanical low back pain without objective clinical/radiologic evidence of DDD.  Lumbar DDD was diagnosed five years post service, by lumbar spine x-ray.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The May 2014 and October 2014 VA medical opinions are probative (persuasive) to the etiology of the Veteran's low back disorder.  The opinions conclude that the initial diagnosis of mechanical low back pain is different than the presently diagnosed DDD of the lumbar spine.  They indicated that lumbar DDD was diagnosed in 2008 which occurred five years post service.  There was also no chronicity or continuity of symptomatology for the next five years after service.  DDD is very common in the normal population.  There is no medical nexus between mechanical low back pain and DDD diagnosed years later.  Disc degeneration progresses continually from about age 20 onward and regularly reaches its full extent in old age; otherwise, degenerative changes also relate to familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) that are the predominant predictors of DDD.  

Under these circumstances, the Board concludes that the VA medical opinions did not attribute the Veteran's current low back complaints (DDD) to service, and the opinions were adequate, probative, and made in connection with the evidence of record.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40  1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Although the Veteran is competent to report that he noticed/observed/experienced symptoms in service, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his lumbar spine complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because lumbar spine DDD is not diagnosed by unique and readily identifiable features, it does not involve simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his lumbar spine DDD are found to lack competency.  

The Veteran's lay opinion is outweighed by the May 2014 and October 2014 VA medical opinions.  The examiners reviewed the entirety of the record, and provided a rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Veteran only provided his own personal opinion, not backed by any medical findings, or rationale for his opinion.  

Clearly, the medical opinion of a clinician or physician outweighs that of the Veteran as to the etiology of his lumbar spine disorder.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Thus, as a nexus between the Veteran's lumbar spine DDD and his service has not been established, either through medical evidence or the Veteran's statements, service connection is not warranted for low back disorder, DDD.  


ORDER

Service connection for low back disorder is denied.  


REMAND

Further development is necessary prior to final adjudication of the claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.  The Veteran claims that as a result of his service as a mortar man, and his exposure to a lot of violence, and enemy dead bodies, he warrants service connection for PTSD.  The record shows that he had a military occupational specialty as a mortar man, and was awarded a combat infantryman badge (CIB).  A letter received from the Pensacola Vet Center on behalf of the Veteran's claim, with assessment of PTSD, anxiety disorder, and depression triggered by his military service, needs to be addressed by an examiner.  The Veteran also underwent a May 2014 VA mental health examination and it was indicated in the examination report that the Veteran may have another diagnosis of a mental disorder.  It was not clear from the examination report whether the diagnosis was rule out unspecified mental disorder, or that there was no mental disorder diagnosed.  It was also not clear whether any unspecified mental disorder was related to service.  This should also be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim for service connection for PTSD based on a fear of hostile military or terrorist activity.  

3.  The AOJ, after any necessary development, should determine whether a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity, as pertains to his description of reported service in Iraq.  

4.  The AOJ should contact the Joint Services Records Research Center (JSRRC) and attempt to verify any claimed stressors reported by the Veteran that are not related to his fear of hostile military or terrorist activity.  Evidence of efforts to verify stressors should be made a part of the file.  If any stressors need to be clarified, the AOJ should allow the Veteran to present such evidence prior to sending the information to the JSRRC for verification.  
 
5.  Thereafter, the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder, to include his claimed PTSD.  All indicated tests and studies are to be performed.  In connection with the examination, the claims file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed event.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

Alternatively, the examiner should determine whether a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity (Iraq) and is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depression, anxiety disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service.  

The examiner should take into consideration the statements made by the Veteran, to include his lay statements, and alleged reported stressors that should attempt to be verified by JSSRC.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  
 
6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


